Citation Nr: 0917554	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  



FINDINGS OF FACT

1.  Bilateral hearing loss was not present in active service; 
bilateral hearing loss did not originate during the Veteran's 
period of active service or until decades thereafter and is 
not otherwise related to any period of service.

2.  Tinnitus was not present in active service, did not 
originate during the Veteran's period of active service and 
is not otherwise related to any period of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (The Federal Circuit 
specifically mentioned two remedial measures, (1) The 
issuance of a fully compliant section 5103(a) notification, 
followed by (2) readjudication of the claim.); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ('proper subsequent 
VA process' can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in July 2005 and 
March 2006 correspondences.  The Veteran's claims were 
readjudicated in an October 2006 statement of the case and 
April 2007 supplemental statement of the case, thereby curing 
any deficiency in the timing of notice.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO attempted to obtain 
the Veteran's complete service treatment records (STRs), but 
to no avail.  The Board notes that the RO exercised due care 
in its efforts to obtain the Veteran's STRs and VA has 
fulfilled its duty to the Veteran in this regard.  The 
Veteran's separation examination, VA medical records, and 
private treatment records were available and duly considered.  
The Veteran has been afforded an examination for the 
disability in issue.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Factual Background

The Veteran's DD Form 214 indicates that he served in the 
Navy from June 1958 to May 1977 as an aircraft systems 
navigation technician.  In his application for compensation, 
the Veteran indicates that he sustained acoustic trauma as an 
aircraft engine mechanic involved with both flight deck 
operations and helicopter and jet aircraft repair.  

The Veteran specified that his civilian employment was 
limited to work as an auto mechanic in a quiet environment.  

As noted previously, the Veteran's complete STRs are 
unavailable for review.  Additionally, VA's attempts to 
reconstruct the Veteran's service records were unsuccessful.  
The Veteran's discharge/reinstatement examination report from 
November 1962 indicates that he complained of ear, nose, or 
throat trouble, but did not include audiometric testing.  
Audiometric testing from the Veteran's final separation 
examination in April 1977 shows that his pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
30
LEFT
10
5
0
0
5

VA obtained personal medical records dated from August 2001 
to November 2006.  The Veteran was diagnosed as having 
tinnitus and hearing loss in August 2003.  Audiometric 
testing administered at San Diego Naval Medical Center in 
August 2003 shows that the Veteran's pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
30
50
LEFT
10
30
35
80
75

The Veteran was afforded a VA examination in December 2005 
for the specific purpose of addressing the etiology of the 
hearing loss and tinnitus.  Audiometric testing shows that 
the Veteran's pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
25
75
80
LEFT
15
15
15
25
50

The examination report also indicates that the Veteran's 
speech recognition scores on the Maryland CNC Test were 96 
percent in the right ear and 100 percent in the left ear.  
The examiner opined that the Veteran's hearing disability was 
not related to service. 

The Veteran was diagnosed as having moderate hearing loss and 
tinnitus by his private physician, Dr. Michael Rensink in 
November 2006.  Dr. Rensink notes that the Veteran was 
exposed to aircraft noise in his examination report, but does 
not link the noise exposure to the Veteran's hearing loss.  
Audiometric testing shows that the Veteran's pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
35
45
85
90
LEFT
20
40
45
60
60

The Veteran's personal medical records are silent for any 
other complaints or diagnosis of hearing loss or tinnitus.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

A.  Hearing Loss

The Veteran does not contend that he noticed or was treated 
for hearing loss until decades after his period of active 
service.  The Veteran's separation examination indicates that 
his auditory threshold at 4000 Hertz was 30 decibels, but the 
hearing loss was not diagnosed.  The Veteran does not 
indicate that he ever sought treatment for hearing loss 
through his service departments.

The Veteran was afforded a VA examination in December 2005 
for the specific purpose of addressing the etiology of his 
hearing loss.  The examiner concluded that the Veteran's 
hearing disability was not related to service. The examiner 
explained that given the lack of evidence that the Veteran's 
hearing loss and tinnitus had their onset in service, or 
within a reasonable time thereafter, his hearing disability 
was less likely as not related to military service.  The 
Board finds that the rationale for his conclusion is 
supported by the evidence of record.

The Veteran contends that his hearing loss is related to 
noise exposure during his period of active service.  The 
Board notes, however, that there is no medical evidence 
linking the Veteran's service with his hearing disability.  
Although the Veteran's auditory threshold at 4000 Hertz was 
30 decibels on his service exit audiometric exam, this value 
does not equate to hearing loss for VA purposes. 

There is otherwise no post-service evidence of hearing loss 
or any ear impairment until approximately 30 years after he 
retired from the Navy in 1977. The Board notes that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed Cir. 2000).  In this case, despite 
acoustic trauma during active service, the Board finds that 
the considerable gap in time between service and a complaint 
or diagnosis of hearing loss militates against the Veteran's 
claim.  The Board also points out that, as a layperson, the 
Veteran's opinion as to medical causation does not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In sum, the preponderance of the evidence shows that the 
Veteran's current bilateral hearing loss did not originate in 
service or within one year of discharge therefrom, during any 
period of active duty and is not otherwise etiologically 
related to any period of service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claim is denied.

B. Tinnitus

The Veteran contends that he experienced acoustic trauma 
during his period of active service.  He does not contend, 
however, that he noticed or was treated for tinnitus at that 
time.  At his December 2005 VA examination the Veteran 
reported that he could not specify the onset of his tinnitus 
and that it had increased in severity over the previous five 
years.  Although the Veteran is competent to report noticing 
ringing in his ears, see Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002), in this case the length of time between 
service and his complaint of tinnitus weighs against the 
Board finding that this disorder stems from a period of 
active military duty. 

In addition, the December 2005 VA examiner specifically 
addressed the etiology of the tinnitus, concluding that it 
was not related to service.  This opinion is supported by the 
record showing the absence of any tinnitus complaints until 
the 2000s.  The only evidence supportive of the Veteran's 
claim consists of the statements of the Veteran himself.  As 
a layperson, his opinion as to medical causation does not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the preponderance of the evidence shows that the 
Veteran's tinnitus did not originate in active service or any 
period of active duty and is not otherwise etiologically 
related to service.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


